DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 4, line 4, “an opening” should read --the opening--
Authorization for this examiner’s amendment was given in an interview with Edward Meagher on 3/21/2022.
Reasons for Allowance
Claims 1-2, 4, 6-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose “at least one of the first or second handle members movable relative to the other between an open position, a first approximated position where the first and second tissue contacting surfaces are diametrically opposed to one other, and a second approximated position where the first and second tissue contacting surfaces are laterally offset from one other…wherein the first handle member includes a connector pin extending towards the second handle member, the connector pin being spaced from the handle connector assembly when the first and second handle members are disposed in 
The Examiner has cited Hart (U.S. PGPub. No 20150066026) as the most pertinent prior art reference, which teaches a similar forceps device comprising several of the limitations. However, upon consideration and the claims, this reference fails to teach “the connector pin disposed in an intermediate portion of the opening, which is distal to and laterally offset from, the proximal portion of the opening” wherein the “a second approximated position where the first and second tissue contacting surfaces are laterally offset from one other”. The identified prior art describes an opening for an extended member to move through when the jaws move through the first approximated position. However, Hart does not explicitly disclose the opening having an intermediate portion laterally offset from the proximal portion when the first and second handle member are moved to the second approximated position as claimed by the applicant. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Regarding claim 13, the prior art of record fails to disclose “and a handle connector assembly including a housing removably attachable to the second handle member, the handle connector assembly configured to communicate electrosurgical energy between the first and second tissue contacting surfaces when the first and second handle members are disposed in the first approximated position, the housing including a U-shaped channel defined therein configured to receive the spring connector of the first handle member, the spring connector configured to ride within the U-shaped channel upon approximation of the first and second handle members” as indicated in claim 13 as a whole.
The Examiner has cited Hart as the most pertinent prior art reference, which teaches a similar forceps device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the housing including a U-shaped channel defined therein configured to receive the spring connector of the first handle member, the spring connector configured to ride within the U-shaped channel upon approximation of the first and second handle members”. The identified prior art describes an aperture for an extension member to fit therein. However, the applicant claims the aperture to be a U-shaped channel, which is not taught by the prior art. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection.  Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
Regarding claim 18, the prior art of record fails to disclose “at least one of the first or second handle members movable relative to the other between an open position, a first 
Upon consideration and the claims, Hart fails to teach the spring connector disposed within a distal portion of the channel…when the first and second handle members are moved to the second approximated position, wherein the contacting surfaces are laterally offset from one another in the second approximated position. Hart teaches the jaws in a first approximated position when the extension member in within an opening of the handle. Hart further teaches a second activation mode when the extension member is within the opening. However, Hart does not disclose the jaws moved to the second approximated position when the spring connector is disposed in a distal portion of the channel, as claimed by the applicant. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794